Case 20-10126-SLM   Doc 27    Filed 12/16/20 Entered 12/16/20 08:55:27   Desc Main
                             Document      Page 1 of 1


SELLAR RICHARDSON, P.C.
By: Denise M. Luckenbach
293 Eisenhower Parkway
Suite 350
Livingston, New Jersey, 07039
(973) 992 6677
Executrix of the Estate of
Susan B. Rodriguez,
Attorney for Creditor, Tower DBW REO VI, LLC

                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF NEW JERSEY

 IN RE: ANNIE L. EVANS,                  CHAPTER 13

                    Debtor(s).           Case Number: 20-10126



                         WITHDRAWAL OF DOCUMENT

     The undersigned counsel for the above creditor hereby withdraws
the following document filed in this cause. The details are as
follows:

Docket Entry: 11
Filing date: 1/22/2020
Nature of document: Notice of Appearance and Request for Service
Reason for withdrawal: Susan B. Fagan-Rodriguez, Esq., is no longer
able to represent creditor Tower DBW REO VI, LLC.


Dated: 12/17/2020

                               /s/ Denise M. Luckenbach, Esq.
                               Sellar Richardson, P.C.
                               By: Denise M. Luckenbach, Esq.,
                               Executrix of the Estate of
                               Susan B. Rodriguez
                               Attorney for Creditor, TOWER DBW REO VI LLC
